--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT OF BCH BEHEER B.V.

This Agreement is made on the 30th day of December, 2008;

BETWEEN

Arvana Inc, a company organized under the laws of Canada with registered offices
at Suite 2610, 1066 West Hasting Street, Vancouver, B.C. V6E 3X2, Canada
(hereinafter the “Seller”);

AND;

Nazleal S.A., a company organized under the laws of Switzerland, with registered
offices at Talstrasse 20, Zurich CH-8001, Switzerland (hereinafter the
“Purchaser”).

WHEREAS;

The Seller owns 100% (one hundred per cent) of the ordinary shares (hereinafter
the “Shares”) equal to 360 (three hundred sixty) ordinary shares, numbered 1 up
to and including 360, in the share capital of BCH Beheer B.V. (hereinafter
referred to as the “Company”), a company organized under the laws of The
Netherlands, with its registered office at Oudegracht 202, 1811 Cralkamaar, The
Netherlands, each ordinary share with a par value of €50.00 (fifty euros), being
the entire issued and paid up capital of the Company.

The Seller wishes to sell to the Purchaser and the Purchaser wishes to purchase
the Shares.

Now therefore in consideration of the premises, the parties agree as follows:

Article 1- Purchase of Shares

The Seller agrees to sell, assign and convey to the Purchaser, and the Purchaser
agrees to purchase, acquire and accept from the Seller, the Shares.

Article 2 – Purchase Consideration

The Purchaser agrees to purchase the shares from the Seller for consideration of
€1.00 (one euro), which the Seller acknowledges as having been paid. Upon legal
execution of this agreement, the Purchaser assumes all debts, obligations, and
guarantees of the Company, and responsibility for the corporate income tax of
the Company, subject to the Seller’s warranties and representations. The Seller
agrees to reimburse the Purchaser for the Company’s liabilities as at December
30, 2008 in the amount of €20,000.00 (twenty thousand euros), such amount
considered to be the full amount due to the Purchaser for assuming all of the
Company’s liabilities.

1

--------------------------------------------------------------------------------

Article 3 - Transfer of Shares

The transfer of Shares will become effective on the date of the Agreement.

Article 4 - Seller's Representations and Warranties

The Seller represents and warrants to the Purchaser as follows:

4.1 The execution and the delivery of the Agreement does not violate or conflict
with the articles of association of the Seller or of the Company or with the
provision of any agreement to which the Seller or the Company are bound, nor
with any judgement or decree by which the Seller or the Company are bound;

4.2 The Seller's representative has full power and authority to enter into and
execute the Agreement and the Seller’s representative’s signature constitutes a
valid and binding agreement, duly and valid executed;

4.3 The Shares are free and clear of any lien, pledge or other encumbrances of
any nature whatsoever and with all rights now or hereafter attaching thereto.
The Seller has full title to them and it is free to affect the valid and
effective transfer of the Shares to the Purchaser in compliance with all
relevant provisions of the applicable law;

4.4 To the best of the Seller’s knowledge, at the date of the Agreement there
are no legal claims, active or pending, whatsoever against the Company,
including but not limited to tax and administrative claims;

4.5 No representation or warranty by the Seller contains any untrue statement of
a material fact, nor omits to state a material fact necessary to make the
statements contained therein not misleading.

Article 5 - Seller's Indemnifications

The Seller shall indemnify and hold the Purchaser harmless against any and all
loss, cost, damage, expense or liability whatsoever, if any, if suffered by the
Purchaser and resulting from or arising out of any breach or misrepresentation
of any representation and/or warranty of the Seller. Seller’s indemnification
shall be limited to claims that have been notified by the Purchaser to the
Seller in writing within 12 months from the effective date of this agreement.

Article 6 - Purchaser's Representations and Warranties

6.1 The execution and the delivery of the Agreement does not violate or conflict
with the articles of association of the Purchaser or with the provision of any
agreement to which the Purchaser is bound, nor with any judgement or decree by
which the Purchaser is bound;

6.2 The Purchaser's representative has full power and authority to enter into
and execute the Agreement and the Purchaser’s representative’s signature
constitutes a valid and binding agreement, duly and valid executed;

2

--------------------------------------------------------------------------------

6.3 No representation or warranty by the Purchaser contains any untrue statement
of a material fact, nor omits to state a material fact necessary to make the
statements contained therein not misleading.

Article 7 - Disclosure of Information

Any information that may not be certainly determined as information in the
public domain shall be regarded as confidential information, and therefore shall
not be disclosed to any third party. This clause does not prevent or restrict in
any way a disclosure that is made to (i) a public authority or (ii) a court of
law in any country and in any legal proceeding.

Article 8 - Costs and Expenses

The Purchaser shall bear and pay the total expenses (including any fees for
legal services if any) and taxes incurred in connection with the preparation and
entering into and performance of the Agreement.

Article 9 - Severability

The Agreement is intended to be valid and effective throughout the world and, to
the extent permissible under applicable law, shall be construed in a manner to
avoid violation of or invalidity under the laws of any applicable jurisdictions.
Should any provision of this Agreement nevertheless be or become invalid,
illegal or unenforceable under such laws, the other provisions of this agreement
shall not be affected and, to the extent permissible under applicable law, the
parties will use their best efforts to modify said invalid, illegal or
unenforceable provisions so as to comply with such laws.

Article 10 - Notice

All notices, requests, consents, approval, waivers and other communications
hereunder shall be in writing in the English language, shall be delivered by
hand or sent recorded delivery postage prepaid, or facsimile transmission
addressed to the registered offices of the parties.

Article 11 - Amendments

Any modification, addition or deletion to this Agreement shall be valid and
effective only if duly authorised representatives of each party have agreed to
it in writing.

Article 12 - Governing Law

This Agreement shall be governed and interpreted according to the laws of The
Netherlands.

3

--------------------------------------------------------------------------------

Article 13 - Disputes

Any dispute, controversy, or claim arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the National and
International Chamber of Arbitration of The Netherlands. The arbitration
committee shall be appointed in accordance with said rules and shall be composed
of at least three members of which one shall act as chairman of the committee;
each of the parties to this Agreement shall have the right to appoint one
member. All proceedings of arbitration shall be conducted in English. The
arbitration shall be conducted in accordance with the said rules.

Arvana Inc.

 

“Wayne Smith”
Wayne Smith
Chief Executive Officer

 

Nazleal S.A.

 

“Phillippe Meyer”
Phillippe Meyer
Authorized Signatory

4

--------------------------------------------------------------------------------